Title: From George Washington to Alexander Fowler, 5 May 1781
From: Washington, George
To: Fowler, Alexander


                        Sir

                            Head Quarters New Windsor 5th May 1781
                        
                        His Excellency the president of Congress has lately transmitted to me the Copy of a letter from you to the
                            president of Pennsylvania, in which, are a number of charges against Colonel Brodhead and the Deputy Qr Master General at
                            Fort Pitt for mal conduct, and insinuations against others not named—Congress have thereupon directed me to take measures
                            to have the matter investigated, and the delinquents brought to justice—You must be sensible that it is as difficult to
                            support as to defend a general charge, and as yours is chiefly of the latter nature, I am under the necessity of calling
                            upon you to specify these against the Dy Qr Master General or any other persons in the Staff department, and deliver them
                            to the commanding officer who has my orders to bring them to treat by Court Martial.
                        There is a necessity of proceeding in another manner against Colo. Brodhead. It being impossible to hold a
                            Court at Fort Pitt proper for the trial of an officer of his Rank, it must be done at the Army, and the proofs and defence
                            must be supported principally by depositions taken upon the spot, in presence of the parties, as all the Witnesses cannot
                            be brought down without infinite expence and much inconvenience—The Judge Advocate General sends a deputation to the
                            person usually officiating as Judge Advocate at the post authorising him to take the deposition—You will therefore specify
                            your Charges against Colo. Brodhead—deliver him a Copy of them and be ready when called upon to make the requisite
                            depositions—When the whole are finished—The Judge Advocate at the post will transmit them to the Judge Advocate General
                            and Colo. Brodhead will be ordered to attend for trial. If you yourself or any other Witnesses can make it convenient to
                            attend it will be well, for depositions should not be made use of but upon necessity. I am &a. 

                    